           Case 8:20-cv-00624-SAG Document 22 Filed 09/15/21 Page 1 of 5



                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF MARYLAND
        CHAMBERS OF                                                            101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                      BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                         (410) 962-7780




                                                    September 15, 2021


 LETTER TO COUNSEL

         RE:     Kenneth L. v. Kijakazi
                 Civil No. SAG-20-624


 Dear Counsel:

         On March 6, 2020, Plaintiff Kenneth L. petitioned this Court to review the Social Security
 Administration’s (“SSA’s”) final decision to deny his claim for Supplemental Security Income.
 ECF No. 1. I have considered the parties’ cross-motions for summary judgment and Plaintiff’s
 reply. ECF Nos. 17, 20, 21. I find that no hearing is necessary. See Loc. R. 105.6 (D. Md. 2021).
 This Court must uphold the decision of the Agency if it is supported by substantial evidence and
 if the Agency employed proper legal standards. See 42 U.S.C. §§ 405(g), 1383(c)(3); Craig v.
 Chater, 76 F.3d 585, 589 (4th Cir. 1996). Under that standard, I will deny Plaintiff’s motion, grant
 the Commissioner’s motion, and affirm the SSA’s judgment pursuant to sentence four of 42 U.S.C.
 § 405(g). This letter explains my rationale.

         Plaintiff filed this claim for benefits on February 1, 2016, alleging a disability onset date
 of June 7, 2013. Tr. 158. His claim was denied initially and on reconsideration. Tr. 60, 75. A
 hearing was held on January 16, 2019, before an Administrative Law Judge (“ALJ”). Tr. 32-59.
 Following the hearing, the ALJ determined that Plaintiff was not disabled within the meaning of
 the Social Security Act during the relevant time frame. Tr. 9-31. The Appeals Council denied
 Plaintiff’s request for review, Tr. 1-6, so the ALJ’s decision constitutes the final, reviewable
 decision of the SSA.

        The ALJ found that Plaintiff suffered from the severe impairments of “degenerative disc
 disease, osteoarthritis of the right hip, mood disorder, and antisocial personality disorder.” Tr. 14.
 Despite these impairments, the ALJ determined that Plaintiff retained the residual functional
 capacity (“RFC”) to:

         perform light work as defined in 20 CFR 416.967(b) except can only stand and/or
         walk for five hours in an eight-hour workday. He can only frequently operate foot
         controls with the right foot and occasionally climb ramps and stairs, balance, stoop,
         kneel, crouch[,] and crawl. He can never climb ladders, ropes[,] and scaffolds. He
         would need to avoid concentrated exposure to extreme cold, wetness, excessive
         vibration, hazardous moving machinery[,] and unprotected heights. He can only
         Case 8:20-cv-00624-SAG Document 22 Filed 09/15/21 Page 2 of 5
Kenneth L. v. Kijakazi
Civil No. SAG-20-624
September 15, 2021
Page 2

        perform simple, routine, and repetitive tasks in a low-stress work environment with
        no strict production quotas. He can only occasionally interact with the public,
        coworkers, and supervisors.

Tr. 18. After considering the testimony of a vocational expert (“VE”), the ALJ determined that
Plaintiff could not perform his past relevant work as an unloader, but that he could perform other
jobs available in significant numbers in the national economy. Tr. 25-26. Accordingly, the ALJ
concluded that Plaintiff was not disabled. Tr. 26-27.

        Plaintiff raises two primary arguments on appeal: (1) the ALJ erred in failing to account
for Plaintiff’s limitation in concentration, persistence, or pace; and (2) the ALJ erred in discounting
Plaintiff’s statements about the intensity, persistence, and limiting effects of his symptoms. ECF
No. 17 at 4. These arguments lack merit for the following reasons.

        First, Plaintiff advances several related legal theories with respect to his argument that the
ALJ failed to account his moderate limitation in concentration, persistence, or pace. Plaintiff
argues that the ALJ’s decision frustrates meaningful appellate review because the ALJ included
the term “no strict production quotas” in his RFC determination. See Thomas v. Berryhill, 916
F.3d 307 (4th Cir. 2019). Plaintiff also argues that the ALJ did not account for his moderate
limitation in concentration, persistence, or pace, and that the ALJ did not build an accurate and
logical bridge between the evidence and the ALJ’s conclusion with respect to the limiting effects
of his moderate limitation. See Mascio v. Colvin, 780 F.3d 632 (4th Cir. 2015); Monroe v. Colvin,
826 F.3d 176 (4th Cir. 2016). Plaintiff also argues that the ALJ erred in failing to include numerous
limitations contained throughout the record, including those to which Plaintiff testified at the
hearing and those in medical opinions to which the ALJ assigned substantial weight.

        As a threshold matter, I find that the ALJ’s decision does not frustrate appellate review. In
Thomas, the Fourth Circuit held an ALJ’s RFC assessment limiting the plaintiff to work not
“requiring a production rate or demand pace” frustrated review because the Court lacked “enough
information to understand what those terms mean[t].” 916 F.3d at 312. The Court observed that
neither the Dictionary of Occupational Titles nor the ALJ defined the term and that the term was
not common enough that the Court could determine its meaning without further definition. Id.
Expressing no opinion as to whether the RFC findings were correct, the Court remanded for “a
clearer window into” the ALJ’s reasoning. Id. at n.5 (“Without further explanation, we simply
cannot tell whether the RFC finding . . . properly accounts for [the plaintiff’s] moderate limitations
in concentration, persistence, or pace. On remand, the ALJ will need to establish for how long,
and under what conditions, [the plaintiff] is able to focus . . . and stay on task at a sustained rate.”).
In contrast, “no strict production quotas” contains terms that are subject to common understanding.
Unlike the term in Thomas, which required the Court to determine what pace or rate was required
in “demand” or “production” occupations, here the ALJ determined that Plaintiff could not work
in occupations with “strict production quotas.” See 916 F.3d at 312. The term in this case plainly
relates to the rigidity of the occupations’ production requirements—whatever those requirements
may be. Thus, I find that the inclusion of this term in the ALJ’s RFC determination does not
frustrate appellate review.
         Case 8:20-cv-00624-SAG Document 22 Filed 09/15/21 Page 3 of 5
Kenneth L. v. Kijakazi
Civil No. SAG-20-624
September 15, 2021
Page 3


        Further, I disagree that the ALJ’s decision fails to comport with Mascio’s requirements. In
Mascio, the ALJ found that the plaintiff was moderately limited in concentration, persistence, or
pace but confined the plaintiff’s nonexertional RFC determination only to “unskilled work.” 780
F.3d at 637-38. The Fourth Circuit remanded, holding an ALJ does not summarily account for a
moderate limitation in concentration, persistence, or pace by restricting a claimant to “simple,
routine tasks or unskilled work . . . [because] the ability to perform simple tasks differs from the
ability to stay on task.” Id. at 638; see Shinaberry v. Saul, 952 F.3d 113, 121 (4th Cir. 2020).
Although the Fourth Circuit noted that the ALJ’s error might have been cured by an explanation
as to why the claimant’s moderate difficulties in concentration, persistence, or pace did not
translate into a limitation in the claimant’s RFC, it held that absent such an explanation, remand
was necessary. Mascio, 780 F.3d at 638.

         Here, the ALJ’s decision satisfies Mascio’s requirements. First, the ALJ included a
specific limitation that addresses persistence or pace in the RFC determination. Tr. 18 (limiting
Plaintiff to work that did not require strict production requirements). And, as just discussed, this
term does not frustrate appellate review. Second, the ALJ assigned significant weight to the
opinion of the state agency consultant who opined that Plaintiff could “attend/concentrate for
extended periods with simple tasks customary [sic] activities.” Tr. 23, 87. The ALJ found that
the opinion was “consistent with [Plaintiff’s] minimal mental health treatment and mental status
on exam.” Tr. 23. Thus, the ALJ explained his reasoning with respect to the RFC determination
and cited to substantial evidence that supported his conclusion. The ALJ’s decision contains the
“accurate and logical bridge” required between the evidence and the ALJ’s conclusion. See
Monroe, 826 F.3d at 190. Remand under Mascio is therefore unwarranted.

        With respect to Plaintiff’s argument that the ALJ erred in failing to include certain
limitations in the RFC determination, I disagree. First, with respect to Plaintiff’s argument that
the ALJ erred in both assigning significant weight to certain opinion evidence and omitting certain
limitations contained therein, the Fourth Circuit has rejected this reasoning in Sizemore v.
Berryhill, 878 F.3d 72 (4th Cir. 2017). In Sizemore, the ALJ heavily weighed two medical
opinions in which the physicians opined that the plaintiff was moderately limited in several sub-
categories considered when evaluating a claimant’s concentration, persistence, or pace limitations.
Id. at 80-82. The physicians each explained that the plaintiff was nonetheless able to persist while
working on simple tasks. Id. The Fourth Circuit thus rejected the plaintiff’s argument that the
ALJ erred in failing to include all the moderate limitations in the RFC determination because the
physicians explained the moderate limitation could be accommodated by a limitation to simple
tasks and the ALJ included that limitation in the RFC determination. Id. Plaintiff’s argument in
this case thus mirrors the argument that the Fourth Circuit has already rejected. Second, with
respect to other evidence Plaintiff identifies that he argues the ALJ need have accounted for in the
RFC determination, an ALJ need only support his conclusions with substantial evidence. 42
U.S.C. § 405(g). The ALJ is not required to credit each piece of evidence presented by a claimant.
In this case, the ALJ found that Plaintiff’s subjective statements as to his limitations were not
entirely credible. Tr. 19. Requiring the ALJ to incorporate further limitations would amount to
this Court reweighing the evidence. This Court is not empowered to make findings of fact. 42
         Case 8:20-cv-00624-SAG Document 22 Filed 09/15/21 Page 4 of 5
Kenneth L. v. Kijakazi
Civil No. SAG-20-624
September 15, 2021
Page 4

U.S.C. § 405(g) (“[t]he findings of the Commissioner of Social Security as to any fact, if supported
by substantial evidence, shall be conclusive”).

        Second, as to the ALJ’s evaluation of Plaintiff’s statements about the limiting effects of his
symptoms, I find that the ALJ complied with the relevant legal standards. Plaintiff principally
challenges the ALJ’s emphasis on objective evidence and characterization of Plaintiff’s activities
of daily living. Plaintiff is correct that an ALJ may not reject a claimant’s complaints solely
because objective evidence does not substantiate them. See Lewis v. Berryhill, 858 F.3d 858 (4th
Cir. 2017). However, while a lack of corroborating objective evidence may not be the sole reason
an ALJ discounts a claimant’s complaints, it is generally appropriate for an ALJ to consider
inconsistencies between a claimant’s complaints and the available objective evidence. See 20
C.F.R. § 416.929. In this case, the ALJ considered inconsistencies between the subjective and
objective evidence, but the ALJ also considered Plaintiff’s inconsistent attempts to seek medical
treatment. Tr. 22. The ALJ also noted that Plaintiff himself reported that his medications
significantly alleviated his pain. Tr. 21. Thus, the ALJ considered multiple factors in discounting
Plaintiff’s subjective symptoms.

         Moreover, Plaintiff is also correct that an ALJ may not consider a claimant’s activities of
daily living without considering the nature and extent to which the claimant can perform those
activities. See Woods v. Berryhill, 888 F.3d 686, 694-95 (4th Cir. 2018) (citing Brown v. Comm’r,
873 F.3d 251, 263 (4th Cir. 2017)). In this case, however, the ALJ considered Plaintiff’s
statements about the nature and extent of his activities of daily living in relation to medical
evidence that directly contradicted his allegations. The ALJ ultimately concluded that Plaintiff’s
statements about his activities of daily living were not credible. For example, the ALJ considered
that Plaintiff alleged that he could walk about 50 feet hunched over and had to stop due to leg pain.
Tr. 19. The ALJ also considered that Plaintiff alleged that he could sit for a while but had to be
hunched over. Tr. 19. The ALJ also considered that Plaintiff alleged he could climb only a few
steps and could climb the four steps in his house as long as he was hunched over. Tr. 19. The
ALJ also considered that Plaintiff alleged he could shop in stores as long as he was leaning on a
cart. Tr. 19. The ALJ then discussed Plaintiff’s medical records in which Plaintiff’s physical
capabilities did not reflect the extreme limitations Plaintiff alleged. For example, the ALJ
discussed medical records in which Plaintiff had a “normal gait and station.” Tr. 20. The ALJ
noted that Plaintiff brought a cane to his consultative examination but could walk without it. Tr.
20. At that examination, Plaintiff could perform heel, toe, and tandem walking. Tr. 21. The ALJ
ultimately concluded that Plaintiff “sometimes had a positive straight leg raise, tenderness of the
spine, and reduced range of motion” but “had a normal gait, motor strength, sensation, and reflexes
in the lower extremities.” Tr. 21. The ALJ accordingly concluded that although Plaintiff did
experience pain that resulted from his medically determinable impairments, Plaintiff was
nonetheless capable of light work. Tr. 18. Thus, while in Woods the ALJ improperly characterized
the plaintiff’s activities of daily living to suggest her impairments were not as disabling as she
alleged, here the ALJ noted Plaintiff’s activities of daily living but found them incredible. See 888
F.3d 694-95. Remand is therefore unwarranted.

         Finally, with respect to the argument Plaintiff raised in his Reply that the ALJ erred in
failing to weigh the opinion of the consultative psychiatrist, the ALJ did not err. The consultative
         Case 8:20-cv-00624-SAG Document 22 Filed 09/15/21 Page 5 of 5
Kenneth L. v. Kijakazi
Civil No. SAG-20-624
September 15, 2021
Page 5

examiner is Dr. Shakuntala Dhir. Tr. 218. His opinion is contained in the Administrative
Transcript at 318-22. Those pages correspond with Exhibit 6F. The ALJ assigned this opinion
modest weight, although in that portion of the ALJ’s decision the ALJ referred to the physician as
Dr. Shakuntala, rather than Dr. Dhir. Tr. 24. Accordingly, the ALJ did not err in failing to weigh
this medical opinion. See 20 C.F.R. § 416.927.

        Ultimately, my review of the ALJ’s decision is confined to whether substantial evidence,
in the record as it was reviewed by the ALJ, supports the decision and whether correct legal
standards were applied. See Richardson v. Perales, 402 U.S. 389, 390, 404 (1971). Even if there
is other evidence that may support Plaintiff’s position, I am not permitted to reweigh the evidence
or to substitute my own judgment for that of the ALJ. See Hays v. Sullivan, 907 F.2d 1453, 1456
(4th Cir. 1990). Here, the ALJ supported his conclusions with substantial evidence, and remand
is unwarranted.

       For the reasons set forth herein, Plaintiff’s Motion for Summary Judgment, ECF No. 17, is
DENIED, and Defendant’s Motion for Summary Judgment, ECF No. 20, is GRANTED. The
SSA’s judgment is AFFIRMED pursuant to sentence four of 42 U.S.C. § 405(g).

      Despite the informal nature of this letter, it should be flagged as an opinion.          An
implementing order follows.


                                                 Sincerely yours,

                                                            /s/

                                                 Stephanie A. Gallagher
                                                 United States District Judge
